Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2020

                                    No. 04-19-00245-CR

                                   Vanessa CAMERON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR4286C
                       The Honorable Velia J. Meza, Judge Presiding


                                      ORDER
       Appellant's motions for extension of time to file brief are hereby GRANTED. The
appellant's brief is due on or before August 14, 2020.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court